DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “determining, using the at least one processor, a regularization coefficient by (i) adding a plurality of pseudo words to the at least one training utterance and (ii) performing an iterative process in which the base NLU model is trained in multiple iterations, each iteration associated with an updated value for the regularization coefficient; determining, using the at least one processor, an intent detection loss based on a cross entropy loss, the regularization coefficient, and the regularization loss value”.
At best, Hashimoto et al (US 20180121799) teaches in ¶136-140 The two regularization terms regularize by penalizing growth in a magnitude of weights in coefficient matrices applied to the underlying layers and that successively regularize all changes in the weights in the coefficient matrices applied to the underlying layers.
At best, Lin et al (US 20190065486) teaches in ¶23 One or more parameters of the trained decoder circuitry are transferred to the NLPS, where the NLPS is then trained using the compressed word embeddings to improve the correctness of the responses or actions determined by the NLPS; ¶34 NLPS 300 includes natural language understanding (NLU) circuitry 305 operably connected to a storage device 310 that stores compressed word embeddings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669